        Case 0:20-cv-62069-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 5
                                                                                                                                                        /79

    ProSe1(Rev.12/16)ComplaintforaCi
                                   vilCase                               t                                           .                              .


                                        UNITED STATES D ISTRJCT COIJRT
                                                                     forthe
                                                                   Districtof

                                                                             Division


                                                                         )       CaseNo,
                                                                         )                  (tobeAlledinby t
                                                                                                           heClerk'
                                                                                                                  sO.
                                                                                                                    f#CCJ
         o o                                                             )
          nN uc                         n
                             Plainttls)                                  )
    (Writethefullnameofeachplaintt whogyvfngthiscomplaint.
    (/'
    . /Jlenamesofalltheplaintp cannotstf athespaceabove,
                                                                         ) JuryTrial:(checkonv             Yes I
                                                                                                               --l'
                                                                                                                  xo
    #leasewrf/c 'seaattacàed''inthespaceandattachanadditional            )
    pagewiththefulllistofnames. )                                        )
                               V-
                               -
                                                                         )
                                                                         )
                                                          4.HA. % ool
                    o                                       ,     .
                     î p        )
                       Defendant(s)
                                                           t-.xN qu r',<- !,     .
                                                                                                           FILED BY                       D.C.
                                                                                        .
    (Writethefullnameofeachde#ndantwho7'  .
                                          :
                                           beingsued J/-//?c             )
    namesofa11t hede#ndantscannotntfrlthespaceabove,please               )                                           (3tl1-gS 2020
    wri
      te''seeattached''inthespaceandattachanadditionalpage               )                                            ANGEL.A E.NOBLE
                                                                                                                     cLERK U.S.DIST.C'E
    withthefulllistofnames.
                          )                                                                                      s.D.OFFL-A.-FT.LAUq.
i

                                                   COM PLAINT FO R A CIVIL CASE

    1.      ThePartiestoThis Com plaint
            A.       ThePlaintiffts)
                                   --   . .. .
                                               '
                     providethe informa-fib-n-betow foreach plaintiffnamed inthecomplaint. Atlach additionalpagesif
                     needed.                  -
                              uam.                                                                     Eo                       A
                              streetAddress                 'P--IOOA xa                           o              q ïV
                              cityandcounv                           .
                                                                         on k..h < k
                                                                             '
                                                                                                            N>m4Kq
                              State and Zip Code                    .                                                                     '
                              TelephoneNumber                  R $5- 2.à- XXQ B
                              E-mailAddress


             B.      TheDefendantts)
                     Providethe information below foreach defendantnam ed in the complaint,whetherthedefendantisan '
                     individual,agovernm entagency,an organization,oracop oration. Foran individualdefendant,
                     includetheperson'sjobortitle(ïknown).Attachadditionalpagesifneeded.

                                                                                                                                    Pagelof 5



                                                               -                                   :   .     .....       ....                 .......
  Case 0:20-cv-62069-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 5


ProSe1(Rev.12/16)ComplaintforaCivilCase

                 DefendantNo.1
                          N am e                   AON-UAA Q <9n>
                          Job orTitle (Lflmown)    % S1 C.'q
                          StreetAddress            xo- .lw w A.-yv ç:q
                          City and County          x uo h% o - xeR-q
                                                                   i qN
                          Stateand Zip Code         q sn -N x l- v ï c:c
                          TelephoneN umber
                          E-mailAddress(Lfknown)


                 DefendantNo.2
                          Name                     uoc&mk *z.euv'
                                                      -         % -% %.
                                                                      N u1-
                          Job orTitle (êknown)
                          StreetAddress
                          City and County
                          Stateand Zip Codr
                          TelephoneNumber
                          E-mailAddress(êknown)

                  DefendantNo.3
                                                   o pv Ntïl K -uéloN
                          Nam e
                          Job orTitle (fknown)      % IN                     z   N
                          StreetAddress             în m                c
                          City and County
                                                   V oxqlaY v Aqq..
                          State and Zip Code       r-vndèx 3 pw o % .
                          TelephoneNum ber         % M-
                          E-mailAddress(Lfknown)

                  DefendantNo.4                                .
                                                                   -(   ..
                                                           .

                           Nam e                                         .u uN
                           Job orTitley knovn)      G.S%% + ->G tooe qN tko Q ohT*
                           StreetAddress            3:1 0 Y zàKew: % GA,
                           City and County          w okr c - w m
                           State and Zip Code
                                                    O Nou Kx 33123
                           TelephoneNumber
                           E-mailAddress(fknown)


                                                                                     Page2of 5



                                                                                                 k
         Case 0:20-cv-62069-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 5


       ProSe1(Rev.12/16)Com l
                            aintforaCivilCase

       lI.     BasisforJurisdiction
               Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
               heard in federalcourt:casesinvolving afederalquestion and casesinvolving diversity ofcitizenship ofthe
               parties.Under28U.S.C.j 1331,acmsearisingundertheUnitedStatesConstitutionorfederallawsortreatiej                               ,.'

               isafederalquestioncase.Under28U.S.C.j1332,acase-inwjich.acittzen.cffonéStatesuesacitizenof
               anotherStateornationandthenmountatstakiismorethan $75,600fs'
                                                                          adiversityofcitizenshipcase.Ina
               diverjity ofcitizenship case,no defendantmay be acitizen ofthesame State asany plaintiff.

               whatist basisforfederalcourtjurisdiction? (checkallthatappl
                                                                         y)
                         Federalquestion                             Diversity ofcitizenship

                           h.
               Fillouttheparagraphsin thissectionthatapply to yhiscase.

               A.       IftheBasisforJurisdiction IsaFederalQuestion
                        Listthe specificfederalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                        azeatissueinthiscase.q< Gw t Nu u su u tp-o u huw oe lu
                     uw a w RA %%%%w > -                    t- wN .% hu tonûsqNhvx                                         qusho
%         h           &> YN-Ntx w nt-- ato- q-<o% >A %wwX <Nwn
                                                             .o,!%,:ç
W v      > *             v xu & x.<-                                 > u vv G <tN< v ,%u > $'$u x xhs wu tg
        w wx gu pïsA sx o                                             m w p wu u wo qw ls
x o Afb
     & ov - x <% Nk4<> -v<> oA #                                     k     %             < .* ,. a . j<
> .-            B       IftheBasisfor Jurisdiction IsDiversity ofCitizenship                ogw xv .% s t&iwsu w w .                               .
                 .
                                                                                            0% % I h h% xûs
                                 ThePlaintiffts)
                                 a.      Ifthe plaintiffisan individual
                                         The plaintiff, (name)         , . .              . - - .'l           .
                                                                                                                            ,   isa citizen ofthe
                                                                 ,            .       .

                                         State of(name)

                                 b.      lftheplaintiffisacorporation
                                         Theplaintift (name)                                                              , .,isincorporated .
                                         underthe laws ofthe State of(name)                                                                   ,
                                         and hasitsprincipalplace ofbusinessinthe Stateof(name)
                                                                                                          *
                                                                                                      .



                                                                          . '. >#                >>
                                                                                                                  * ''               -
                                                                                  '
                                                                                  .         ..
                                 (Ifmorethanoneplainti
                                                     y isnamedfn' thecomplaint,attachanadditionalpageprovidingthe
                                 sameinformationforeachadditionalplainti
                                                                       jï)                         .
                        2.       TheDefendantts)
                                         Ifthe defendantisan individklal
                                         Thedefendant,(name) UX                                                            ,isacitizenof
                                         theStateof(name) SNo R                                                          .Orisacitizenof
                                         (foreignnation)                     .
                                                                                                                                         Page3of5




                                                                                                                                                       t-
                                                                                                                                                        a
                                                                                                                                                        k
                                                >x4% h* .çn                                      Qu w h vpuxp u .gn çu scsxl a
                    Case 0:20-cv-62069-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 5
                                           $7 W Y>%% K yuo
                                                        zxx vaN uso
                                                                 %yx jwxw x w x j
        f10'
           #pgBd                                                                                                      x xw                     > lx vvun
            u oa uwvoal s wsx  u    y o u y yoosxx
WC:hr%v
      %%:o bw aluaw k ïxw - z kw yovks w . ' s *u                                                                                                     .. .asvo
                                                                                                                                                      M-
            ,
       çts h#< >4 ïw k>u .soz ooqp b 2 >*A
@   *% Kw qw                          '                                                   'e                     $      x
    Y> 4 ww xx w %              .
                                m >A u q:yoo m qw y mso x
      O çJoN  >m        'A       *%
           rgnw? o;pglsjw agJc no< r
                                   .
                                   u!/(cnoXsuosca.
                                                    '                                    saspmuoquawjyjuug
                                                 lgIg pug (sw notu/ aI(;tpaalplcsg:/uzrp J-lgldalaxgJo aalilund
                  Xuv apnloul 'gw notu?asotlsJoJ slsvq gt!)puv pg:olp slov :tg JoJ pgtulvlosp:vump IvnpvXutJo sw notuv gtl)
                  pjnlau! 'alul;wasg.
                                    ldg!
                                       .
                                       !;p :ulnupuoooJvpo/alp s:uolM algptl;Euranvlo.      loJslscqXtlvapnpoul 'swgum:x
                 Iv:alcyptum u oc 'Jgp-
                                      lo o;wnonptt)sqs/gllw pld ptI)Ja!IaJJaqTo Jo sa:uttlvp wqM Xlaslogad puv Xlp gq mms
    V % >%J                                w? atQ **A K khxY % '* % o G 5.-*
                                                                         .- ANo œw w qqvw
        A>*a                     w% K                          V QW 'I/                    N M M YV *.N r NDV S % pl
                                                                                                                   lau 'M
      VV W > % IS>:3tw                                                   A M w *- ANM                        V <> N % > s xxmN o% u o
      Lh .   N    & x          Vh %    a hhxNo > N: Nsvoo % >                                                                                                          % N%
       D N %%N x Glxak % *%- %w +o% s>&.qx% x << a>%< > & ïnj uNNxsw uv ssc
      %G:ïo>wD A k%q%%># * *O VYWYY VM W Y NV &&% %.> N%.>to V* P
                 t&Y Rxvkw : ïu K*4% Q& w uNx S>:%Y% q V% Nsxw oy
                    U NW H %D YNkMç ludNmwu
                   'pppppuJ!sp:vd Iguolslpp! tlcvuv 'tldwA .
                                                             àdp
                                                              )Nsvu!DQh      Sm oïxNN Ms- w x
                                                                     tuplotlcvcJo wamcsmsupld puvpot!sv:TIJM
             puE 111!213 1132:Jgqlllnu çpgylass? g!tulplo :uo uvLI)a.  lo:.
                                                                          uJI 'pnpuooJ0TU/IIIgAIOAI   1!PLITJO SgCmld PLIE SPPP pLI)
               :ulpnlou!ISTLISIJSJJITUFIdGtlsPTPIOIA .   lO LLIJBI.
                                                                  IJJ!$U1EId gtl;PasnEo$2:1)P!P w/puclzp tlozaPIIM PUP PGAIOAU!
             gEANwvpupvpp t1323MOLIWWS 'N snosJp!I1JJ:LITO .         10 SA ELLIEP pI.
                                                                                    I;0)POI7.
                                                                                            Iw?S!JJI:LU!2Id 11020pLIISLIIMOLISSDEJ
                gI!lalqlssod sv Xgagq sv gpls 'gw gtunSlv IE:c!g'      ypl.
                                                                          u m u oq 'LLIFIOPLITJOTLITLIDPTSulEldPLIENOVISE cT!.  IM
                                       '        .   uj ( .     . o.
                                       .*h. 2.'q . .%. .. . v v
                                  '
                               q... x !-     . ' ' . $ .. ! .j'. .* J ,
                                                                      .y                                                            ujjgja Jo)I,
                                                                                                                                               Iatllalg)g     'jH
                           p               .q       .. *       ,,.'#' j 41)j .!' ,
                                                                                 . V.. à
                                                                                       . * ' .                                 ,,
                      ,
                      j          ,v.




                                                                                                 >Q w >ov% o                    CN
                                                                                                    *u                 o fïaï
                      :(u?Dldxv)asngooquxnoogo sisoopuv lsolgitlà:ulwnoowu ;000(çl uss aaol
                                                                                          .u gs ayms
             IE wnoal:atg Jo ggMo wvpuop pgtg stuploJglw pld :LI)wnottm olp-xg-
                                                                              l:Aolw obu!w notuv atl.
                                                                                                    t

                                                                                                      Xs.
                                                                                                        lp/ko.
                                                                                                             uuoa u!w notuv gtl-
                                                                                                                               la                                      *

             .                                  ('
                                                 luw uapp putwppppvasauofuo?wuuoj'
                                                                                 u?ap  z/r,
                                                                                          ç
             aw Zwp?tbozdaz
                          sblpucwpppurvaww '
                                           lupldwooaw u?palf/sl
                                                              zJ'?luzvuqbpauoutw a-/oz/z/p

                                                                        /plllp&Ju!SO U!9nqJO Qtmld Wd!3U!Jd S;!SULIPIJP
         (                                                 .       (uopnuuzyae/t?/
                                                                                 .ljogpœjotj;Jopunpoplodloou!g!JO
         '.                                                            l'umul.;oWWS QLITl1!SS:WSnQJO 3OCJd Fd!OtJ!Jd
             S$!SMLJPkl? d                                                              laumulJO WWS otl;JO SMZI0tl)
             Jppun pmtzodloou!S!$                                                                   luumul ZIIIEPIDJ:P Ollut
                                                                                           uolplod-
                                                                                                  lo;E S!TLIZPUPJQP ILITJI


                                                                                                                        D9'
                                                                                                                          PD IIAID '
                                                                                                                                   EJOJ1LI
                                                                                                                                         !21Lt10:)(91/:1'AOkI)I@:OJd
  Case 0:20-cv-62069-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 5


PrcSe 1(Rev.12/16)CcmplainttbraCivilCase




V.      Certification and Closing
        UnderFederalRule ofCivilProcedure 11,by signing below,1certify to the bestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnptbeingpresentedforanimproperpttrpose,suchastoharass,cause
        ulmecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting 1aw orbya
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifcally so identifedrwilllikely have evidentiary supportafterareasonable
                                                         .

        opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
        requiremeàtsofRule 11.

        A.       ForPartiesW
                           * i
                             t.hout
                               .
                                   an At
                                       4
                                        torney
                                 .         :   '

                 Iagreetoyrovidethe Clerk'sOfficqwith any changesto my addresswhere case-related papers may be
                 served. Iunderstand thatmy failureto keep acurrentaddress on t5le with theClerk'sOflscem ay result
                 in thedism issalofmy case.                                                                       '


                 oateofsigning: $.0-%- K o
                                                     u                   o
                 SignatureofPlaintiff
                 PrintedName ofPlaintiff

        B.       ForAttorneys

                 Dateofsigning:


                 Signature ofAttorney
                 Printed NameofAttorney
                 BarNumber
                 NameofLaw Firm
                 StreetAddress
                 Stateand Zip Code
                 TelephoneNumber
                 E-mailAddress
                                                                                                                       *




                                                                                                           Page5of 5
